Citation Nr: 0715726	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-06 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date prior to August 21, 2003 
for the assignment of a 70 percent rating for the service-
connected dysthymic reaction with major depression, chronic 
pain syndrome, and post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
arthritis of multiple joints.  

3.  Entitlement to service connection for arthritis of 
multiple joints.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The veteran had active service from July 1961 to January 1963 
and from June 1964 to February 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The RO increased the 10 percent rating to 70 
percent for the service-connected dysthymic reaction with 
major depression, chronic pain syndrome and PTSD, effective 
from August 21, 2003; and reopened a previously denied claim 
of service connection for arthritis of multiple joints, but 
denied the veteran's claim of service connection for 
arthritis of multiple joints on the merits.  The veteran 
disagreed with the effective date assigned for the assignment 
of the increased rating to 70 percent and for the denial of 
service connection for arthritis of multiple joints.  

It is clear that the RO reopened the veteran's previously 
denied claim of service connection for arthritis of multiple 
joints, as evidenced by the August 2004 rating decision, the 
March 2005 Statement of the Case, and the January 2007 
Supplemental Statement of the Case.  The Board, however, must 
still review the RO's preliminary decision to reopen a 
previously denied claim, even if the RO reopened the claim.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  In this case, the 
Board also reopens the claim and, since the RO has already 
had an opportunity to further develop the record and conduct 
a de novo review of the reopened claim based on the evidence 
in its entirety, a decision by the Board on the merits of the 
veteran's claim of entitlement to service connection for 
arthritis of multiple joints at this juncture is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).






FINDINGS OF FACT

1.  In a May 1991 decision, the Board denied the veteran's 
claim of entitlement to an increased rating, in excess of 10 
percent, for the service-connected dysthymic reaction with 
chronic pain syndrome.  

2.  The veteran's claim for an increased rating for the 
service-connected dysthymic reaction with chronic pain 
syndrome and PTSD was received at the RO on August 21, 2003, 
and it is not factually ascertainable that an increased 
rating was warranted prior to that date.

3.  In a May 1985 decision, the Board denied the veteran's 
claim of service connection for arthritis of multiple joints.  

4.  Evidence submitted since the Board's May 1985 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claims, and therefore raises a reasonable 
possibility of substantiating the claim of service connection 
for arthritis of multiple joints.

5.  The medical evidence of record does not establish that 
arthritis of multiple joints was first manifest during 
service, or within a year after discharge from service, or 
that it is related to any disease or injury incurred in or 
aggravated by service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
21, 2003, for the assignment of a 70 percent for the service-
connected dysthymic reaction with major depression, chronic 
pain syndrome, and PTSD, have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).

2.  New and material evidence has been received since the 
Board's May 1985 decision which denied service connection 
arthritis of multiple joints, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156 (2006).

3.  Arthritis of multiple joints was not incurred in or 
aggravated by the veteran's active military service, nor may 
it be presumed to have occurred therein.  38 U.S.C.A. § § 
1110, 1112, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6, 3.303 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2003 and May 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, the RO sent a subsequent duty-to-assist 
letter to the veteran in April 2006, after he disagreed with 
the assigned effective date assigned for the 70 percent 
rating for the service-connected dysthymic reaction with 
chronic pain syndrome, which notified the veteran regarding 
the establishment of effective dates.  

In addition to the above directives, the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), addressed directives 
consistent with VA's duty to notify with regard to new and 
material evidence.  In order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
In essence, VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim includes the type of evidence that 
describes the bases for the denial in the prior decision and 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the case was 
subsequently reopened by the Board; thus, any defect in this 
regard is harmless error.  

VA has obtained service medical records, records from the 
Social Security Administration, has assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Effective Dates

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2006).  An earlier effective date may be assigned when 
it is factually ascertainable that an increase in disability 
occurred and the claim for increase was received within one 
year from that date, but otherwise the date of receipt of the 
claim shall be the effective date.  38 C.F.R. § 3.400(o)(2) 
(2006).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board reviews the entirety of the 
evidence of record.  See Hazan v. Gober, 10 Vet. App. 511, 
520 (1997) (also holding that for effective date purposes, 
the claim must be the application on the basis of which the 
rating was awarded); Washington v. Gober, 10 Vet. App. 391, 
393 (1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application.").

The failure to consider evidence which may be construed as an 
earlier application or claim, formal or informal, that would 
have entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, the 
Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under laws administered by the VA.  38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.151(a) 
(2006).  The terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r) (2006).

In this case, service connection was established for 
dysthymic neurosis and chronic pain syndrome disorders 
pursuant to an April 1989 Board decision.  A July 1989 rating 
decision executed the Board's grant and assigned an initial 
10 percent rating.  The veteran appealed the initial 10 
percent rating assigned and, in a May 1991 decision, the 
Board upheld the RO's determination and denied entitlement to 
a rating in excess of 10 percent for the service-connected 
dysthymic reaction with chronic pain syndrome.  The veteran 
did not appeal that determination to the Court.

No communication was received from the veteran between the 
May 1991 Board decision and April 21, 2003, the date on which 
the RO received the veteran's claim from which the present 
appeal arises.  Pursuant to an August 2004 RO rating 
decision, a 70 percent rating was assigned, effective from 
April 21, 2003, the date of the claim.  

A review of the claims folder reveals that there are no 
medical records pertaining to the claimed disorder dated 
during the year prior to the date when the claim was filed.  
As such, it is not factually ascertainable that an increase 
in disability had occurred prior to the date of the receipt 
of claim, August 21, 2003.  

In support of his claim for an increased rating, the veteran 
submitted additional private treatment records, including 
records from September and November 2001.  These records show 
that the veteran was being treated with medications for 
anxiety, which was well-controlled.  Although this evidence 
is dated prior to the April 2003 claim, it may not serve to 
establish entitlement to an earlier effective date because it 
does not show a factually ascertainable increase in 
disability.  

The veteran argues that his service-connected dysthymic 
reaction with chronic pain syndrome has been at least 70 
percent disabling long before he filed his claim for increase 
in April 2003.  Although the veteran may genuinely and 
sincerely believe that his service connected dysthymic 
reaction with chronic pain syndrome with PTSD was at least 70 
percent disabling long before April 2003, he is not a 
licensed medical practitioner and is not competent to offer 
medical opinions as to the extent of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
evidence dated within the year prior to the date of claim 
which could serve as an informal claim for increase, and 
there is no formal claim for increase between the time of the 
last final denial and the April 21, 2003 claim.  Thus, there 
is no basis on which to assign an earlier effective date, and 
an earlier effective date is not warranted.


III.  New and Material Evidence

In a May 1985 decision, the Board denied service connection 
for arthritis of multiple joints.  The basis of the denial 
was that there was no medical evidence of arthritis during 
service or within the year following discharge from service, 
and there was no nexus between any current arthritis 
disability and service.  The veteran did not appeal that 
decision to the Court.  

Currently, the appellant contends that his in-service 
injuries damaged multiple joints in his body, which 
ultimately led to his current degenerative arthritis.  


Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When new and material evidence 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record 
includes/consists of private and VA treatment records, a 
memorandum from a private doctor dated in October 2003 and 
records relied upon by the Social Security Administration in 
conjunction with a Social Security disability claim, 
including an April 2005 examination report.  This evidence 
shows a current diagnosis of polyarthralgia, and the 
veteran's contentions regarding the possible etiology of the 
arthritis of multiple joints.  Thus, the additional evidence 
is new and material.  It includes competent evidence that 
cures the prior evidentiary defect, and reopening the claim 
for service connection is warranted.

IV.  Service Connection

The veteran asserts that service connection is warranted for 
arthritis of multiple joints.  The veteran contends that the 
in-service injury to his chest and ribs severely jostled and 
rattled his body such that he ultimately developed arthritis 
of multiple joints.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v West, 12 Vet. App. 341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the service medical records are negative for 
complaints, finding or diagnosis of arthritis.  Likewise, the 
post-service medical records do not show complaints, findings 
or diagnosis of arthritis within one year after discharge 
from service.  

The service medical records do reflect that the veteran 
sustained an injury to his ribs and chest during service.  
Specifically, the veteran sustained fractures to the sixth, 
seventh, eighth and ninth right posterior ribs, and a 
collapsed lung.  As a result, the veteran suffered from 
intractable pain which ultimately led to his discharge from 
service.  Service connection was granted for neuritis, 
anterior chest wall and multiple right rib fractures. 

In the early 1980's, the veteran was diagnosed with chronic 
pain syndrome.  In an April 1989 decision, the Board granted 
service connection for a dysthymic neurosis secondary to 
chronic pain syndrome.  

A November 1997 private MRI scan reveals degenerative disc 
disease primarily at C4-5, C5-6, and C6-7 with moderate 
ostiophytosis and facet hypertrophy greatest at C4-5 and C5-6 
compromising the volume of the spinal canal and multiple 
neural foramina; and apparent cord entrapment at C4-5 and C5-
6.  

Private treatment records from September and November 2001 
show treatment for complaints of back pain.  A  private MRI 
report of the cervical spine from November 2001 reveals 
multilevel degenerative changes of the cervical spine at C3-
4, C4-5, C5-6 and C6 -7.  

A January 2002 examination report from a private medical 
center in Colorado reveals a past medical history of chronic 
back pain, secondary to Vietnam War injuries.  

An October 2003 letter from a private doctor reveals that he 
had treated the veteran for the prior 20+ years.  The doctor 
indicated that prior to seeing him, the veteran already had a 
diagnosis of, inter alia, arthritis.  

A February 2004 report of a VA examination to assess the 
current level of disability with regard to his service-
connected neuritis of the anterior chest wall shows that the 
veteran continued to have chronic pain, including in the 
chest and scapula area.  The assessment was anterior chest 
wall neuritis, secondary to multiple rib fractures and 
pneumothorax.  

Other private treatment records from 2004-2005 show continued 
treatment for chronic pain syndrome, and, on at least one 
occasion, referred to a diagnosis of fibromyalgia.  

Supporting medical documentation obtained from the Social 
Security Administration includes a copy of an evaluation 
report of an April 2005 examination.  The veteran reported 
pain for the past 20-25 years in his hands, hips, shoulders, 
knee joints, and discomfort in the bottom of his feet.  When 
asked by the doctor if any past doctors had commented on the 
likely etiology of the joint pain, the veteran mentioned a 
"degenerative condition."  The examiner noted that, 
"unrelated to this" the vetran sustained an injury while 
serving in Vietnam.  The veteran described the pain 
associated with the in-service injury as being located in the 
chest area.  The diagnoses were:  (1) chronic polyarthralgia, 
including physical findings suggestive of osteoarthritis 
particularly of his hand joints; (2) chronic chest wall pain 
secondary to the remote injury including fractured ribs as 
well as pneumothorax; (3) history of coronary artery disease 
with status post bypass grafting, questionable increasing 
shortness of breath, no other obvious active symptoms of 
coronary disease; (4) a history of chronic anxiety although 
records indicated PTSD and depression.

In sum, the evidence in this case shows that the veteran has 
a current diagnosis of polyarthralgia, and degenerative 
changes of the spine; however, there is no competent evidence 
of a relationship between the current arthritis and any 
injury or other event in service.  The examiner from April 
2005 explained that the polyarthralgia was unrelated to the 
residuals of the veteran's in-service injury.  There is no 
opinion to the contrary, and there is no other evidence of 
record that addresses both the veteran's current arthritis 
and his chronic pain syndrome.  Although the medical evidence 
of record shows treatment for back and neck pain, there is no 
opinion linking any such current arthritis to service on any 
basis.  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether his current 
polyarthralgia or degenerative changes in the spine were 
present during service or as a result of service.  As 
previously observed, the service medical records are entirely 
negative for findings of arthritis, and the veteran is 
already compensated for the chronic pain syndrome associated 
with the in-service injury to his anterior chest wall and 
ribs.  

As the preponderance of the evidence is against the claim of 
service connection for arthritis of multiple joints, there is 
no doubt to be resolved, and service connection is not 
warranted.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2006).  

ORDER

An effective date prior to August 21, 2003 for the assignment 
of a 70 percent rating for the service-connected dysthymic 
disorder with chronic pain syndrome and PTSD is denied.  

The application to reopen the claim of service connection for 
arthritis of multiple joints is granted.

Service connection for arthritis of multiple joints is 
denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


